DETAILED ACTION
	This Office action is in response to the communication filed on 09/05/2022. Claims 1-13 remain pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments with respect to claim 1 and 10 in the Remarks section (pages 10-15) have been fully considered but are not persuasive. 
	Applicant argues the thickness of the lower layer and the upper layer of the insulating 23 is not greater than the sum of the lower layer of insulating layer 23 and the insulating layer 28. 
	However, Yu teaches the insulating layer 23 was a double-layer insulating with a lower layer of silicon nitride and an upper layer of silicon oxide. Insulating layer 28 was an insulating layer that also comprised a third contact via 281 through which the first transparent layer 29 contacted the second transparent conductive layer 20. See Yu paragraph [0030] and Fig. 4. In that section of the insulating layer 281 had no thickness because a third contact via 281 was located there. Therefore, the thickness of the lower layer of insulating 23 and the thickness of layer 28 where the via was located was less than the thickness of the double-layer insulating layer 23, meeting claim limitations. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	
	Applicant argues that the lower layer of the insulating layer 23 does not expose both a portion of circuit elements and an end portion of the signal lines disposed in a peripheral region. 
	However, Yu discloses a border region but does not teach what was the arrangement of elements of the border region. Kim teaches a peripheral, pad region where pads providing a plurality of pads 150 to respectively supply driving signals to scan lines, data lines, a high voltage (VDD) supply line and a low voltage (VSS) supply line 160 disposed in the active area AA is formed are positioned touching the multi-layer insulating layer covering circuit elements as in Yu. In order for Yu’s circuit elements to get these signals, they would need the similar connection to such external signals while being positioned in the same layer as the storage capacitor in the border region. 
		Applicant's arguments have been fully considered with respect to 2-9 and 11-13 in the Remarks section (page 12-13 and 15) but they are not persuasive as the claims depend upon the features recited in the amended independent claims. 


Claim Rejections - 35 USC § 103
  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2017/0168362  A1 by Yu et al. (“Yu”) in view of U.S. Patent Publication 2021/0064103 A1 by Zhang et al. (“Zhang”)

	
Regarding claim 1, Yu teaches an electronic apparatus, comprising: a display unit (Figs. 4-5); and wherein: 
the display unit comprises insulating layers (Fig. 4, insulating layers 23, 25, 26, and 28), a signal line (Fig. 4, first metal layer 22 including scan line 11 as in [0028]), a pad connected to an end portion of the signal line (Fig. 4, second metal layer 24 comprises pad 14 as in [0028]), and circuit elements (Fig. 4, first metal layer 22 including first common signal line 13 as in [0028]); and 
the insulating layers comprise a first insulating layer covering the circuit elements and exposing at least a portion of the circuit elements (Figs. 4 and 5, insulating layer 23 lower layer exposes the first metal layer 22 to the second metal layer 24 in Fig. 5 through the first contact via 231 as in [0033] and [0044]), 
a first conductive layer (Fig. 4, transparent conductive layer 27); a second conductive layer (Fig. 4, transparent conducive layer 29); and a second insulating layer between the first conductive layer and the second conductive layer (Fig. 4, insulating layer 28), the second insulating layer exposing at least a portion of the first conductive layer (Fig, 4, third insulating layer 28 comprised via 281 exposing transparent conductive layer 27 as in [0030]), and wherein: 
an insulating layer between the end portion of the signal line and the pad is defined as a pad insulating layer (Fig. 4, double layer insulating layer 23 between first metal layer 22 including scan line 11 and second metal layer 24 including pad 14); and 
a maximum thickness of the pad insulating layer is greater than a sum of thicknesses of the first and second insulating layers (Figs. 4-5, [0044], insulating layer 23 was a double layer insulating material with upper and lower layer with a 45 degree maximum opening and the lower layer of insulating layer 23 and insulating layer 28 were single layer insulating materials also shown in Fig. 5).
While Yu teaches a first conductive layer 27 as a pixel electrode layer and a second conductive layer 28 as a common electrode layer separated by a third insulating layer 28, wherein the first conductive layer 27 and the second conductive layer are made of ITO, and the display panel taught was used along touch panels in [0034] and [0045], Yu did not specifically teach that those layers were comprised in an input sensing unit on the display unit and the second conductive layer includes sensing patterns. 
However, in the analogous art of touch displays, Zhang teaches in an in-cell touch display panel and the display function layer in the display panel were the same layer. The display function layer such as a pixel electrode layer and a common electrode layer was the same layer as where the touch driving line was located (Zhang [0071]-[0072]). It would have been obvious before the effective filing date of the invention to have had the display function layer to also have been a touch sensing layer if a touch panel was used in the display device as taught by Zhang. One having ordinary skill in the art would have been motivated to have the same layer driven in a time-sharing manner to perform two functions as a touch function layer and a display function layer (Zhang [0071]-[0072]).
Regarding claim 2, Yu of the combination of references further teaches the electronic apparatus of claim 1, wherein: 2 the circuit elements comprise a transistor ([0027], a thin film transistor substrate had thin film transistor units disposed thereon); and a thickness of the signal line corresponds to a thickness of a gate of the transistor ([0044], first metal layer 22 including scan/gate line 11 and was formed on top of thin film transistor substrate as in [0028] so the thickness of signal line corresponded to the thickness of thin film transistors upon which it was formed. Furthermore, see U.S. Patent Publication 2018/0122886 which teaches the pad 150 was the same thickness as the gate electrode 206.).

Regarding claim 5, Yu of the combination of references further teaches the electronic apparatus of claim 1, wherein: a contact hole is defined in the pad insulating layer; and the pad is coupled to the end portion of the signal line through the contact hole ([0031], The second metal layer 24 contacts with the first metal layer 22 through the first contact via 231 where the first insulating layer comprises the first contact via/hole 231).

Regarding claim 6, Yu of the combination of references further teaches the electronic apparatus of claim 1, wherein: the input sensing unit further comprises a third insulating layer between the display unit and the first conductive layer (Fig. 4, insulating layer 25); and the pad insulating layer comprises the first insulating layer, the second insulating layer, s and the third insulating layer (Fig. 4, insulating layer 23 and 25 between top of second metal layer 24 including pad 14 and first metal layer 22 including scan line 11).

Regarding claim 7, Yu of the combination of references further teaches the electronic apparatus of claim 1, wherein a thickness of the pad corresponds to a thickness of the second conductive layer (Figs. 4-5, [0034], the distance W3 between the third contact via 281 where the second transparent conducive layer 28 was located and the first common pad 14 a is at least 2 μm or above). 

Regarding claim 8, Yu of the combination of references further teaches the electronic apparatus of claim 1, further comprising: an electronic circuit on the pad and coupled to the pad ([0033], there was electrical transmission of the common signal from the first metal layer 22 to the first common pad 14).

Regarding claim 9, Yu of the combination of references further teaches the electronic apparatus of claim 1, wherein: the pad insulating layer comprises: a first portion overlapping with the end portion of the signal line and the pad, the first portion having the maximum thickness (Fig. 5, double layer insulating layer 23 as in [0044]) and a second portion overlapping with the end portion of the signal line and the pad, the second portion having a thickness smaller than the maximum thickness (Fig. 5, lower layer of insulating layer 23 where angle theta is approaching zero as in [0044]); a contact hole (Fig. 5, contact via 231) is defined in the second portion; and the pad is coupled to the end portion of the signal line through the contact hole ([0031], The second metal layer 24 contacts with the first metal layer 22 through the first contact via 231).


Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2017/0168362 A1 by Yu in view of U.S. Patent Publication 2021/0064103 A1 by Zhang, and further in view of U.S. Patent Publication 2018/0122886 A1 by Kim et al. (“Kim.”)

Regarding claim 3, Yu in view of Zhang does not teach the electronic apparatus of claim 1, wherein: the circuit elements comprise a capacitor; and a thickness of the signal line corresponds to a thickness of an electrode of the capacitor.
In the analogous art of display devices, Kim teaches the in a liquid crystal display device, a storage capacitor and thin film transistors may vertically overlap each other with at least one buffer layer including an organic buffer layer interposed therebetween (Kim [0078]). For instance, a first conductive layer on the substrate of a display device (similar to where the first metal layer 22 with scan line 11 was located) included a storage lower electrode for a storage capacitor 142. The signal line including the scan line 160 was formed in the same layer as the lower electrode of the capacitor 144 corresponding to the same thickness (Kim Fig. 2; [0056]-[0058] and [0036]). It would have been obvious before the effective filing date of the invention to have had a storage capacitor located in the first conductive layer of the substrate as taught by Kim. One of ordinary skill in the art would have motivated to have a capacitor area, in which the storage capacitor is disposed, vertically overlaps an emission area and a transistor area and signal lines vertically overlap each other, thus assuring a sufficient process margin, implementing high resolution and improving yield ([0078]). 

Regarding claim 4, Yu in view of Zhang does not teach the electronic apparatus of claim 1, wherein: the circuit elements comprise a capacitor; the insulating layers further comprise a third insulating layer between a first conductive pattern and a second conductive pattern of the capacitor; and the pad insulating layer comprises the first insulating layer, the second insulating layer, and the third insulating layer.
In the analogous art of display devices, Kim teaches the in a liquid crystal display device, a storage capacitor and thin film transistors may vertically overlap each other with at least one buffer layer including an organic buffer layer interposed therebetween (Kim [0078]). For instance, a first conductive layer on the substrate of a display device (similar to where the first metal layer 22 with scan line 11 was located) included a storage lower electrode for a storage capacitor 142. An upper storage electrode of the storage capacitor 144 was disposed above a first inorganic buffer layer 172 formed on the storage lower electrode 142 which insulated and buffered the storage capacitor (Kim Fig. 2; [0056]-[0058]). It would have been obvious before the effective filing date of the invention to have had a storage capacitor located in the first conductive layer of the substrate as taught by Kim. One of ordinary skill in the art would have motivated to have a capacitor area, in which the storage capacitor is disposed, vertically overlaps an emission area and a transistor area and signal lines vertically overlap each other, thus assuring a sufficient process margin, implementing high resolution and improving yield ([0078]). 


Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2017/0168362 A1 by Yu in view of U.S. Patent Publication 2018/0122886 A1 by Kim.
Regarding claim 10, electronic apparatus, comprising: a base substrate (Fig. 4, substrate 21) comprising an active region (Fig. 2, where pixel units P were located) and a peripheral region (Fig. 2, border or periphery of region where pixel units P were located); circuit elements on the active region ([0027], a thin film transistor substrate 21 had thin film transistor units disposed thereon); signal lines connected to the circuit elements (Fig. 4, first metal layer 22 including first common signal line 13 as in [0028]); 
a first insulating layer covering the circuit elements and the signal lines (Figs. 4 and 5, insulating layer 23 lower layer), the first insulating layer exposing a portion of the circuit elements and a portion of the signal lines  (Figs. 4 and 5, insulating layer 23 lower layer exposes the first metal layer 22 formed on top of thin film transistor units to the second metal layer 24 in Fig. 5 through the first contact via 231 as in [0033] and [0044]) 
a first conductive layer on the display device layer (Fig. 5, first conductive layer 29); a second insulating layer covering the first conductive layer, the second insulating layer exposing a portion of the first conductive layer and a portion of the end portion of the signal lines (Fig. 5, insulating layer 28 included contact via 251 exposed a portion of the first transparent conducive layer 29 and also first metal layer 22 through contact via 231 as in [0031]); 
a second conductive layer on the second insulating layer, overlapping with the first conductive layer, and connected to the first conductive layer  (Fig. 4, second transparent conductive layer 27); and pads on the peripheral region (Fig. 4, second metal layer 24 comprises pad 14 as in [0028] including in periphery), overlapping with the end portion of the signal lines, and coupled to the end portion of the signal lines (Figs. 4 and 5, insulating layer 23 lower layer exposes the first metal layer 22 to the second metal layer 24 in Fig. 5 through the first contact via 231 as in [0033] and [0044]). 
However, Yu does not teach a display device layer comprising a light-emitting device on the active region, the display device layer being connected to a portion of the circuit elements, signal lines having an end portion disposed in the peripheral region and the first insulating layer exposing a portion of the end portion of the signal lines.
In the analogous art of display devices, Kim teaches the in a liquid crystal display device, a storage capacitor and thin film transistors may vertically overlap each other with at least one buffer layer including an organic buffer layer interposed therebetween (Kim [0078]). For instance, a first conductive layer on the substrate of a display device (similar to where the first metal layer 22 with scan line 11 was located) included a storage lower electrode for a storage capacitor 142. The signal lines including the scan line 160 was formed in the same layer as the lower electrode of the capacitor 144 corresponding to the same thickness. A light emitting layer 130 connected to the pixel driving circuit in an active area (Kim Fig. 2; [0056]-[0058] and [0024]). The insulating layers included two inorganic and one organic buffering insulating layer wherein the top portion of upper layer exposed elements connected to the signal line located in the peripheral region of the display PA (Kim Fig. 2; [0020]).  It would have been obvious before the effective filing date of the invention to have had a storage capacitor located in the first conductive layer of the substrate as taught by Kim. One of ordinary skill in the art would have motivated to have a capacitor area, in which the storage capacitor is disposed, vertically overlaps an emission area and a transistor area and signal lines vertically overlap each other, thus assuring a sufficient process margin, implementing high resolution and improving yield ([0078]). 

Regarding claim 11, Yu of the combination of references further teaches electronic apparatus of claim 10, wherein: a contact hole is defined in the first insulating layer and the second insulating layer; and the pad is coupled to the end portion of the signal line through the contact hole, the contact hole having substantially linear side surface along side surfaces of the first and second insulating layers  (Fig. 5, insulating layer 28 included contact via 251 exposed a portion of the first transparent conducive layer 29 and also first metal layer 22 through contact via 231 to a second metal layer including a pad 14 through insulating layer 23 as in [0031])

Regarding claim 12, Yu does not teach the electronic apparatus of claim 10, further comprising: a third insulating layer exposing a portion of the end portion of the signal lines, wherein: the circuit elements comprise a capacitor; and the third insulating layer forms a dielectric material of the capacitor.
In the analogous art of display devices, Kim teaches the in a liquid crystal display device, a storage capacitor and thin film transistors may vertically overlap each other with at least one buffer layer including an organic buffer layer interposed therebetween (Kim [0078]). For instance, a first conductive layer on the substrate of a display device (similar to where the first metal layer 22 with scan line 11 was located) included a storage lower electrode for a storage capacitor 142. An upper storage electrode of the storage capacitor 144 was disposed above a first inorganic buffer layer 172 formed on the storage lower electrode 142 which insulated and buffered the storage capacitor (Kim Fig. 2; [0056]-[0058]). It would have been obvious before the effective filing date of the invention to have had a storage capacitor located in the first conductive layer of the substrate as taught by Kim. One of ordinary skill in the art would have motivated to have a capacitor area, in which the storage capacitor is disposed, vertically overlaps an emission area and a transistor area and signal lines vertically overlap each other, thus assuring a sufficient process margin, implementing high resolution and improving yield ([0078]). 

Regarding claim 13, Yu does not teach the electronic apparatus of claim 10, further comprising:  a third insulating layer between the display device layer and the first conductive layer, wherein the third insulating layer exposes a portion of the end portion of the signal lines.
In the analogous art of display devices, Kim teaches the in a liquid crystal display device, a storage capacitor and thin film transistors may vertically overlap each other with at least one buffer layer including an organic buffer layer interposed therebetween (Kim [0078]). For instance, a first conductive layer on the substrate of a display device (similar to where the first metal layer 22 with scan line 11 was located) included a storage lower electrode for a storage capacitor 142. The signal line including the scan line 160 was formed in the same layer as the lower electrode of the capacitor 144 corresponding to the same thickness. A light emitting layer 130 connected to the pixel driving circuit in an active area with the organic buffer layer 172 in between exposing the signal lines 160 (Kim Fig. 2; [0056]-[0058] and [0024]). It would have been obvious before the effective filing date of the invention to have had a storage capacitor located in the first conductive layer of the substrate as taught by Kim. One of ordinary skill in the art would have motivated to have a capacitor area, in which the storage capacitor is disposed, vertically overlaps an emission area and a transistor area and signal lines vertically overlap each other, thus assuring a sufficient process margin, implementing high resolution and improving yield ([0078]). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHEEN I JAVED whose telephone number is (571)272-0825.  The examiner can normally be reached on Mon-Fri 9:00 am-5:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR AWAD can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHEEN I JAVED/Examiner, Art Unit 2621   

/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621